UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THERESA MCDONALD,

                               Plaintiff,

        against
                                                          CIVIL ACTION NO.: 19 Civ. 2209 (JPO) (SLC)

                                                                             ORDER
J.C. PENNEY CORPORATION, INC.,

                               Defendant.



SARAH L. CAVE, United States Magistrate Judge.

        A Telephone Conference was held today, April 14, 2020, regarding Defendant’s remaining

issues with Plaintiff’s document production and Defendant’s anticipated motion for sanctions

and attorney’s fees. (ECF No. 38). Defendant’s counsel confirmed that most of the discovery

matters have been resolved through Plaintiff’s filings (ECF Nos. 40, 44) and conversations with

Plaintiff’s counsel.

        The parties are ordered to continue working together to complete fact discovery using

Plaintiff’s medical authorizations and documents retrieved from Bragoli & Associates. All fact

discovery, including Plaintiff’s deposition, must be completed by the fact discovery deadline of

Friday, May 25, 2020. The parties are directed to file a joint status report by Monday, May 18,

2020 stating whether additional time is needed to complete fact discovery. If, at the close of fact

discovery, Defendant wishes to pursue a motion for sanctions and attorney’s fees, it must first

file a letter-motion in accordance with the Court’s Individual Practices in Civil Cases.

        Attorney Brian Murtha’s is directed to contact the ECF Help Desk at 212-805-0800 to

finalize his notice of appearance in this case. (See ECF Nos. 14, 41).
Dated:   New York, New York
         April 14, 2020

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
